Case: 19-20073    Document: 00516428925         Page: 1   Date Filed: 08/11/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                 No. 19-20073                     August 11, 2022
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Ann Nwoko Sheperd,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:16-CR-258-2


   Before Smith, Willett, and Duncan, Circuit Judges.
   Don R. Willett, Circuit Judge:
         Ann Sheperd, the owner of a home-health agency, was convicted of
   Medicare fraud. On appeal she complained that her Sixth Amendment right
   to effective assistance of counsel had been violated. Turns out, Sheperd’s
   pretrial counsel was also representing one of the Government’s star
   witnesses. We remanded for an evidentiary hearing on whether Shepherd’s
Case: 19-20073           Document: 00516428925              Page: 2       Date Filed: 08/11/2022




                                            No. 19-20073


   lawyer’s conflict of interest—a conflict the Government knew about—
   adversely affected his representation. 1 The district court’s answer: Yes.
           We ordered the parties “to file letter briefs addressing any issues
   arising from the district court’s . . . findings and conclusions, as well as the
   appropriate relief (if any).” The Government now concedes that Sheperd’s
   Sixth Amendment right to conflict-free counsel was violated and that “some
   remedy may nonetheless be warranted.” All that’s left, then, is to craft that
   remedy. The Government points us to the Supreme Court’s decision in
   Lafler v. Cooper, where the Court explained that “Sixth Amendment
   remedies should be ‘tailored to the injury suffered from the constitutional
   violation and should not unnecessarily infringe on competing interests.’” 2
   The remedy must “‘neutralize the taint’ of [the] constitutional violation,”
   but “not grant a windfall to the defendant or needlessly squander the
   considerable resources the State properly invested in the criminal
   prosecution.” 3 For example, when a defendant “decline[s] a plea offer as a
   result of ineffective assistance of counsel and then receive[s] a greater
   sentence as a result of trial,” then the remedy could involve resentencing or
   ordering the Government to reoffer the plea deal, depending on the
   circumstances. 4
           Applying those principles to this case, the appropriate remedy is to
   VACATE Sheperd’s convictions and REMAND for a new trial. That
   remedy may well cause the Government to spend considerable resources. But



           1
               United States v. Sheperd, 27 F.4th 1075 (5th Cir. 2022).
           2
             Lafler v. Cooper, 556 U.S. 156, 170 (2012) (quoting United States v. Morrison, 449
   U.S. 361, 364 (1981)).
           3
               Id. (citations omitted).
           4
               See id. at 170–71.




                                                  2
Case: 19-20073             Document: 00516428925             Page: 3   Date Filed: 08/11/2022




                                              No. 19-20073


   it is not needless. As the Government admits, it never offered Sheperd a plea
   deal while she was represented by her conflicted pretrial counsel, or after. So
   there is no rejected plea deal to measure Sheperd’s harm against. And while
   Sheperd did reject a plea deal well before her conflicted counsel began
   representing her, the Government argues we cannot order it to reoffer that
   bargain without violating separation-of-powers principles. So we’ll give the
   Government what it asks for, then, by avoiding any constitutional issue. 5
             The constitutional right to counsel is “perhaps the central feature of
   our adversarial system,” as it “helps make real the Constitution’s other
   criminal procedure promises.” 6 And it is not lost on us that the Government
   knew Sheperd’s pretrial counsel was conflicted yet delayed informing the
   district court about it—for months. 7 The Government’s proposed remedy—
   to keep the convictions intact but remand for new plea negotiations—
   wouldn’t neutralize the taint of the constitutional violation. After all, what
   would encourage the Government to offer a reasonable plea when it could
   hold intact convictions over Sheperd’s head? Nothing.
             We VACATE Sheperd’s convictions and REMAND for a new
   trial.8




             5
              See Ghedi v. Mayorkas, 16 F.4th 456, 466 n.43 (5th Cir. 2021) (noting that we
   typically answer constitutional questions only as a “last resort” (citation omitted)).
             6
                 Sheperd, 27 F.4th at 1080.
             7
                 Id. at 1081.
             8
             We therefore do not need to reach whether Sheperd’s Fifth Amendment rights
   were violated, too. See id. at 1087. Finally, we disagree with Sheperd’s supplemental
   briefing requesting additional relief.




                                                   3